Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-13 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a signal value of a control signal applied to a gate of the reset transistor changes while the switch is in an off-state, wherein the switch is in the off-state in a period including at least a part of a period in which the reset transistor is in an on-state, and wherein the signal value of the control signal applied to the gate of the reset transistor changes while the signal processing circuit is in an inactive state and the switch is in the off-state.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morita et al. (Patent No. US 9,900,536 B2) discloses that potentials of the photoelectric conversion units 103a and 103b are reset by overlapping ON 
Kochi et al. (Patent No. US 6,188,094 B1) shows in Fig. 7 that the gate of the transfer switch 911 is connected to .phi.TX(n or n+1) from a vertical scanning circuit 910, the gate of the reset switch 902 is connected to .phi.RES(n or n+1) from the vertical scanning circuit 910, and the gate of the row select switch 904 is connected to .phi.SEL(n or n+1) from the vertical scanning circuit 910.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2878